     Case 4:18-cv-01224
                  IN THEDocument
                         UNITED 173 FiledDISTRICT
                                 STATES   on 08/26/21COURT
                                                      in TXSD Page 1 of 2
                   FOR THE SOUTHERN DIVISION OF TEXAS
                            HOUSTON DIVISION

JOSE GOMEZ,                                     )(     Civil Action No.: 4:18-cv-1224
                                                )(     (Jury Trial)
                           Plaintiff,           )(
                                                )(
V.                                              )(
                                                )(
CITY OF HOUSTON, TEXAS; et al.,                 )(
                                                )(
                           Defendants.          )(

                      PLAINTIFF’S NOTICE OF APPEAL

TO THE HONORABLE GEORGE C. HANKS, JR.:

      NOW COMES PLAINTIFF and files this notice of appeal to the United States

Fifth Circuit Court of Appeals from the United States District Court for the Southern

District of Texas, Houston Division, appealing judgments and orders including:

      1.)    the FINAL JUDGMENT entered July 30, 2021;

      2.)    the MEMORANDUM OPINION AND ORDER entered February 26, 2021

             (Doc. 79); and

      5.)    all other orders including any denied by entry final judgment.

                                  Respectfully Submitted,
                                  Kallinen Law PLLC

                                  /s/ Randall L. Kallinen
                                  Randall L. Kallinen
                                  Kallinen Law PLLC
                                  State Bar of Texas No. 00790995
                                  U.S. Southern District of Texas Bar No.: 19417
                                  511 Broadway Street
                                  Houston, Texas 77012
                                  Telephone:     713.320.3785
                                  FAX:           713.893.6737
                                  E-mail:        AttorneyKallinen@aol.com
                                  Attorney for Plaintiff


                                            1
     Case 4:18-cv-01224 Document 173 Filed on 08/26/21 in TXSD Page 2 of 2
                                CERTIFICATE OF SERVICE
      I hereby certify that I have served all counsel of record and pro se parties a copy of the
foregoing by the ECF System of this court on August 26, 2021.

                                                                  /s/ Randall L. Kallinen
                                                                  Randall L. Kallinen




                                               2
